Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2017/0056727 to Koyama.
In Reference to Claim 1
Koyama discloses scroll compressor comprising: a casing (Fig. 1, 9) that defines an oil storage space (Fig. 1, 53) in a lower portion of an inner space 5of the casing; a motor (Fig. 1, 16) disposed in the inner space of the casing; a fixed scroll (Fig. 1, 2) disposed within the inner space of the casing, wherein the motor and the fixed scroll are arranged along an axial direction; an orbiting scroll (Fig. 1, 8) engaged with the fixed scroll and configured to perform an 10orbiting motion relative to the fixed scroll, the orbiting scroll being configured to define a compression chamber together with the fixed scroll during the orbiting motion; a rotating shaft (Fig. 1, 10) coupled to the motor and to the orbiting scroll; a refrigerant suction pipe (Fig. 1, 14) that is connected from an outside of the casing to 15the compression chamber through the casing, the refrigerant suction pipe defining a suction passage configured to supply refrigerant from the outside of the casing to the compression chamber; an oil circulation pipe (Fig. 1, 62) having a first end connected to the oil storage space through the casing and a second end connected to the suction passage; 20an oil circulation valve (Fig. 1, 61) disposed between the first end and the second end of the oil circulation pipe, the oil circulation valve being configured to selectively open and close the oil circulation pipe; and a controller (Fig. 1, 80) configured to control the oil circulation valve to be selectively opened and closed.
In Reference to Claim 4
Koyama discloses an oil supply pipe (Fig. 1, 3) that is coupled to a lower end of the rotating shaft and extends in the axial direction, 15wherein the second end of the oil circulation pipe (Fig. 1, 62) is disposed at a position vertically lower than or equal to a position of a lower end of the oil supply pipe (As showed in Fig. 1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of US Patent Publication 2009/0165480 to Sakitani et al (Sakitani).
In Reference to Claims 2 and 3
Koyama discloses the oil circulation valve in the oil circulation pipe with the controller.
Koyama does not teach the oil level sensor.
Sakitani teaches an oil level sensor 66Attorney Docket No.: 20172-0435001 (Fig. 1, 51) Client Ref. No.: LGE/LWO/21006/US / LG Ref. No.: 20LWO008US02disposed in the casing and configured to detect an oil level of oil stored in the oil storage space (Fig. 1, 37), wherein the controller (Fig. 1, 53) is configured to: control the oil circulation valve (Fig. 1, 50) to be open based on the oil level being 5greater than or equal to a preset value, and control the oil circulation valve to be closed based on the oil level being less than the preset value.
the oil level sensor is installed at 10a position vertically higher than or equal to a position of the first end of the oil circulation pipe (as showed in Fig. 1).
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Sakitani to incorporate teachings from Koyama.  Doing so, would result in an oil level sensor being integrated into the control system of Koyama, since Sakitani teaches a method of controlling the oil flow rate based on the storage level in the oil storage tank.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of US Patent Publication 2004/0024495 to Sunderland.
In Reference to Claim 5
Koyama discloses the scroll compressor comprising the oil circulation pipe with the control valve.
Koyama does not teach the temperature sensor.
Sunderland teaches a temperature sensor (Fig. 3, 58) disposed in the casing and configured to detect an internal temperature of the inner space of the casing, the temperature sensor being 15disposed in a space opposite to the oil storage space with respect to the motor (As showed in Fig. 3).
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Koyama to incorporate teachings from Sunderland.  Doing so, would result in a temperature sensor being incorporated into the design of Koyama, since Sunderland teaches a control system of a compression unit with an improved safety and control module with various operating parameters and control operation of the compressor (Paragraph 39).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Sakitani and further in view of Sunderland.
In Reference to Claims 7 and 8
Koyama discloses the oil circulation valve in the oil circulation pipe with the controller.
Koyama does not teach a level sensor and a temperature sensor.
Sakitani teaches an oil level sensor 66Attorney Docket No.: 20172-0435001 (Fig. 1, 51) Client Ref. No.: LGE/LWO/21006/US / LG Ref. No.: 20LWO008US02disposed in the casing.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Sakitani to incorporate teachings from Koyama.  Doing so, would result in an oil level sensor being integrated into the control system of Koyama, since Sakitani teaches a method of controlling the oil flow rate based on the storage level in the oil storage tank.
The combination of Koyama and Sakitani as applied to Claim 1 does not teach the temperature sensor.
Sunderland teaches a temperature sensor (Fig. 3, 58) disposed in the casing and configured to detect an internal temperature of the inner space of the casing, the temperature sensor being 15disposed in a space opposite to the oil storage space with respect to the motor (As showed in Fig. 3).
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the combination of Koyama and Sakitani as applied to Claim 1 to incorporate teachings from Sunderland.  Doing so, would result in a temperature sensor being incorporated into the design of Koyama, since Sunderland teaches a control system of a compression unit with an improved safety and control module with various operating parameters and control operation of the compressor (Paragraph 39).
Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of US Patent 6,071,104 to Sakimoto.
In Reference to Claims 9, 10 and 13
Koyama discloses an oil supply pipe (Fig. 1, 3) that is coupled to a lower end of the rotating shaft and extends in the axial direction.
Koyama does not teach stirring blade.
Sakimoto teaches at least one stirring blade (Fig. 7, 12) disposed at an outer circumferential surface of the oil supply pipe
the at least one stirring blade extends in the axial direction (as showed in Fig. 7)
the at least one stirring blade (Fig. 7, 12) extends in the axial direction and defines a predetermined angle with respect to the axial direction
the at least one stirring blade (Fig. 7, 12) has a spiral shape (AS showed in Fig. 7)  that surrounds the outer circumferential surface of the oil supply pipe in a clockwise or counterclockwise direction and that extends in the axial direction
It would have been obvious to one with ordinary skill in the art at the time of the invention, to integrate teachings from Sakimoto into the design of Koyama.  Doing so, would result in a blade being integrated into the rotational shaft of Koyama, since Sakimoto teaches a method of separating the oil from the working media in the storage tank and only allowing the oil being drawn into the oil supply pipe (Paragraph 17 of Sakimoto)
Claim 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Sakitami, and further in view of Sunderland.
In Reference to Claims 17-20
Koyama discloses the compressor comprising the oil passage with controller, the oil circulation valve controls the oil flow.
Koyama does not teach sensing, by an oil level sensor (Fig. 1, 51), an oil level of oil stored in the oil storage space, compared with a preset value.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Sakitani to incorporate teachings from Koyama.  Doing so, would result in an oil level sensor being integrated into the control system of Koyama, since Sakitani teaches a method of controlling the oil flow rate based on the storage level in the oil storage tank.
The combination of Koyama and Sakitani as applied to Claim 1 does not teach sensing temperature.
Sunderland teaches sensing, by a temperature sensor (Fig. 3, 58) , an internal temperature of the inner space 20of the casing, compared with a preset value.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the combination of Koyama and Sakitani as applied to Claim 17 to incorporate teachings from Sunderland.  Doing so, would result in a temperature sensor being incorporated into the design of Koyama, since Sunderland teaches a control system of a compression unit with an improved safety and control module with various operating parameters and control operation of the compressor (Paragraph 39).
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        6/16/2022